Citation Nr: 0634947	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-28 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, 
currently evaluated as 50 percent disabling.  

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).   

3.  Entitlement to service connection for right knee 
amputation.  

4.  Entitlement to service connection for depression. 

(The issue of entitlement to recognition of the veteran's son 
J as a helpless child based upon having permanent incapacity 
for self-support prior to age 18 is adjudicated in a separate 
decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from April 1966 to June 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  The veteran testified at a videoconference hearing 
before the undersigned Acting Veterans Law Judge (ALVJ) in 
August 2006. 

The issues of entitlement to an increased evaluation for 
post-traumatic stress disorder and entitlement to a total 
disability rating based upon individual unemployability due 
to service-connected disabilities (TDIU) are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There were no complaints of, or treatment for, right knee 
amputation or depression in service or for many years 
following separation from active service, and competent 
medical evidence does not relate the veteran's right knee 
amputation or depression to service.  
2.  The veteran's fall off the ladder in 1994 is not shown to 
be the result of an exaggerated startle response.   

3.  Competent medical evidence does not relate the veteran's 
right knee amputation or depression to his service-connected 
PTSD.  


CONCLUSIONS OF LAW

1.  Right knee amputation was not incurred in or aggravated 
by service, or otherwise related to a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 
5107 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2006).

2.  Depression was not incurred in or aggravated by service, 
or otherwise related to a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA issued final rules 
to amend adjudication regulations to implement the provisions 
of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits. 

To comply with the notice provisions, prior to the initial 
unfavorable decision from the agency of original jurisdiction 
(AOJ), the claimant must be provided notice consistent with 
38 U.S.C.A. §§ 5103,  5103(a) and 38 C.F.R. § 3.159(b).  Such 
notice must include the following four elements:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the veteran received proper VCAA 
notification in a March 2003 letter, prior to the initial 
unfavorable agency decision was issued.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notification letter 
properly provided notice of his service connection and 
increased rating claims, and met all four elements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter 
provided the veteran with an update on the status of his 
claims, and specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  
Additionally, the veteran was asked to submit any evidence in 
his possession pertaining to his claim.  The veteran was also 
provided notice of applicable laws and regulations, a 
discussion of the facts of the case, and the basis for the 
denial in a June 2004 statement of the case (SOC).  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the evidence includes the service 
medical records, Form DD 214, VA medical records, including 
VA examination reports dated in March 2003 and April 2004, 
and statements and testimony from the veteran in support of 
his claims.  As VA examinations and other medical evidence is 
of record, the Board finds no further VA examination 
necessary in this case.  It does not appear that there are 
any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  In light of 
the foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

In light of the Board's denial of the veteran's service 
connection claims, no additional disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

II.  Service Connection 

The veteran is claiming service connection for right knee 
amputation and depression.  Service connection may be granted 
for disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West Supp. 
2005).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For secondary service connection claims, a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  Furthermore, the Court has held that the term 
"disability" as used in 38 U.S.C.A. § 1110 should refer to 
"any additional impairment of earning capacity resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected 
condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Upon review, service medical records fail to show any 
complaints of, or treatment for, right knee amputation or 
depression during service.  Post-service medical records 
indicate that the veteran injured his left knee in 1990.  A 
private medical treatment record in April 1990 noted that the 
veteran reported having no previous knee problems whatsoever, 
and no history of knee trauma.  It is undisputed that the  
right knee amputation resulted from a ladder accident in 
1994.  Post-service medical records also do not show a 
diagnosis of depression until after 1994, many years 
following separation from active service.  Furthermore, there 
is no medical evidence relating the veteran's right knee 
amputation and depression to service.  

Based upon the above, right knee amputation and depression 
are not directly related to service.  Nevertheless, the 
veteran indicated that he believed that his right knee 
amputation is secondary to his service-connected PTSD and his 
depression is secondary to his right knee amputation, or 
alternatively, his PTSD.  

As regards the veteran's right knee, private medical records 
revealed that the veteran injured his right knee when he fell 
off a ladder in April 1994.  The veteran was hospitalized.  
An open reduction, internal fixation, application of pins and 
plaster, procedure was performed.  Discharge summary 
indicated a diagnosis of severely communited intra-articular 
fracture of the right distal tibia and fibula with a fracture 
of the talus.  Subsequent medical records revealed that an 
amputation of the right knee was required.  Clearly the 
record demonstrates a current disability.  The issue before 
the Board is whether the right knee amputation is secondary 
to a service-connected disability. 

The veteran asserts that the original injury to his right 
knee in April 1994 was due to his PTSD.  Specifically, the 
veteran testified that essentially he was on a ladder fixing 
something on his roof when his neighbor's car engine 
backfired, creating a loud noise.  (T. 3).  The veteran 
reacted to the loud noise in an exaggerated startle response, 
causing him to fall and injure his right knee.  Thus, if not 
for his exaggerates startle response to the engine backfire, 
his right knee would not have been injured.  

In support of his claim, VA psychiatric counseling records 
and examination reports clearly demonstrate that one of the 
veteran's ongoing PTSD symptoms is exaggerated startle 
response.  In addition, VA examiners in March 2003 and May 
2003 each opined that the veteran's startle response led to 
the fall and subsequent difficulties with the right leg.  An 
April 2004 VA General examiner indicated expressed doubts as 
to the veteran's startle response symptomatology, indicating 
that the veteran did not exhibit such symptoms in front of 
the examiner.  However, the overwhelming medical evidence 
clearly establishes chronic symptoms of exaggerated startle 
response.  

The veteran provided no witness statements to the accident, 
or other corroborative evidence involving the details of the 
accident.  The examiners' etiology opinions in support of the 
veteran's claim are based on the veteran's reported history 
of the accident.  Essentially, the details of the accident 
come directly from the veteran.  

Upon review, the veteran's assertion that he fell of the 
ladder as a result of a startle response from an engine 
backfire is contradicted by his own statements to the private 
medical providers at the time he hospitalized for the 
accident.  According to Nathan Litthaue Hospital records 
dated in 1994, the veteran indicated that he was coming down 
on an extension ladder, began to fall and jumped five to six 
feet, sustaining an injury to his right leg.  There was no 
mention of an engine backfire or anything causing a startle 
response in any resulting in the fall.  The veteran simply 
reported coming down on the extension ladder and jumped when 
he began to fall.  

The Board finds that the statements made soon after the right 
leg injury in 1994 are more reliable and persuasive than 
statements made many years after the incident.  This finding 
is further supported by the fact that in the VA examination 
report dated in May 1996, the examiner described the 
veteran's subjective complaints of startle response.  There 
was no reference of the serious injury to his right leg 
resulting from a startle response.  This was the first VA 
examination report following the right leg injury in 1994, 
and there was no reference to a startle response causing the 
veteran to lose his balance on the ladder.  
 
While the veteran has described the fall from the ladder as a 
result of a startle response, the Board finds that the 
evidence does not show a startle response was the cause of 
his fall off the ladder, resulting in right leg injuries in 
1994 and a subsequent right knee amputation.  There has been 
no verification of such event to overcome his statements to 
the treating physicians at the hospital close in time to the 
actual accident in 1994.   Although VA physicians have 
related the veteran's injury resulting in a right knee 
amputation to a startle response, applicable law provides 
that an etiology opinion based on an examination that relied 
upon an unverified history is inadequate.  See generally West 
v. Brown, 7 Vet. App. 70, 77-78 (1994).  
In sum, service connection for right knee amputation is 
denied. 

As regards, the secondary service connection claim for 
depression, the assertion that the veteran is entitled to 
service for depression because it is secondary to his right 
knee amputation must be denied.  As noted above, the Board 
finds that service connection for right knee amputation is 
denied.  The veteran is not entitled to service connection 
for depression secondary to a nonservice-connected 
disability.  Therefore, the Board will focus the analysis on 
whether depression is secondary to PTSD.

The only etiological opinion evidence addressing whether 
depression is secondary to PTSD is a VA examination report 
dated in April 2004.  The April 2004 examiner specifically 
found that the veteran's PTSD is separate from his 
depression.  In support of his opinion, the examiner 
indicated that the veteran clearly stated that his depression 
arose secondary to the loss of his right leg.  The veteran 
denied that he was depressed prior to the loss of his right 
leg.  The amputation caused him to be disabled and therefore 
have less structure in his life.  The examiner emphasized 
that only the PTSD is service-connected, not the depression. 

The April 2004 VA examiner's opinion is based upon 
examination of the veteran, review of claims file, and the 
veteran's history.  The examiner's finding is also supported 
by objective findings not showing any indication of 
depression prior to the right knee amputation.  There is also 
no medical evidence indicating that the veteran's depression 
is secondary to PTSD.  Based upon the above information, the 
Board finds the April 2004 VA examination report to be 
competent medical evidence that is supported by the record 
and reasoned analysis.  

The Board also acknowledges the veteran's statements that he 
believes his depression may be related to his service-
connected PTSD.  However, there is no evidence of record that 
the veteran has specialized medical knowledge to be competent 
to offer medical opinion as to cause or etiology of the 
claimed disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The probative persuasive medical evidence shows that the 
veteran's depression is not related to service or his 
service-connected PTSD. 

Conclusion 

The preponderance of the evidence is against the service 
connection claims for right knee amputation and depression.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right knee amputation is denied. 

Service connection for depression is denied.  


REMAND

A remand is required for the issues of entitlement to an 
increased evaluation for PTSD, currently evaluated as 50 
percent disabling, and entitlement to a total disability 
rating based upon individual unemployability due to service-
connected disabilities (TDIU).   Subsequent to the June 2004 
statement of the case, the veteran and his representative 
submitted a July 2004 VA treatment record pertaining to the 
veteran's PTSD.  The veteran did not submit a waiver of 
initial consideration of this evidence by the RO and the RO 
did not issue a supplemental statement of the case.  In 
Disabled Am. Veterans (DAV) v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the Federal Circuit Court 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that the Board is prohibited from 
considering additional evidence without having to remand the 
case to the AOJ for initial consideration, unless having an 
appropriate waiver from the veteran.  In light of the Federal 
Circuit decision discussed above, the most appropriate action 
would be to remand this claim to the RO for initial 
consideration of the additional evidence submitted.  
Accordingly, a remand is required for consideration of this 
evidence by the RO and the issuance of an SSOC.

In addition, the veteran testified that he has been receiving 
treatment for his PTSD from his VA provider weekly or 
biweekly for the last 10 years.  The record does not include 
any treatment records for PTSD after July 2004.  The RO must 
obtain the treatment records from July 2004 before 
adjudication on the merits.  

The Board notes that the resolution of the veteran's PTSD 
claim may impact his TDIU claim.  As such, the TDIU claim is 
inextricably intertwined with this issue, and the Board will 
defer making a determination on this claim until after the 
development deemed necessary for the PTSD claim has been 
completed.

Accordingly, the case is REMANDED for the following action:

1.	Any pertinent VA or other inpatient or 
outpatient 
treatment records, subsequent to July 
2004, the date of the most recent evidence 
of record, should be obtained and 
incorporated in the claims folder.  All 
attempts to procure records should be 
documented in the file.

2.  After completing any additional 
development deemed necessary, the RO 
should again review the record, including 
the newly obtained evidence, and 
adjudicate the claims for entitlement to 
an increased evaluation for PTSD, and 
entitlement to TDIU.  If the benefits 
sought on appeal remain denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. S. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


